DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 2, 4, 7, 10-13, 16 and 17 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by ( BAEK et al.)  (US 20180070009 A1) 
	Regarding claim 1, BAEK discloses a control apparatus comprising:
	an acquisition unit configured to acquire information about an imaging condition of a plurality of imaging apparatuses;
	[0069] In operation 210, the processor 150 may determine whether initialization of the first camera module 141 is completed. If the initialization of the first camera module 141 is completed, the processor 150 may perform a preview by using a first image from the first camera module 141. If the initialization of the second camera module 142 is completed, the processor 150 may drive the second camera module 142 in a sleep (or a standby) mode.
Fig. 7 and [0114] Referring to FIG. 7, in operation 710, a processor (e.g., the processor 150 of FIG. 1) may receive a ratio set through the input unit 160.
	a determination unit configured to determine a time length during which each of a plurality of pieces of image data based on image capturing by the plurality of imaging apparatuses is communicable, based on the information acquired by the acquisition unit; and
	[0073] for In addition, in the case where the distance from the object is short, a period of time to compose images obtained from two camera modules may increase.
	[0074] In operation 235, if the processor 150 performs a preview by using an image from the second camera module 142, in operation 240, the processor 150 may output a preview image to the display 130 by using an image from the second camera module 142. In operation 240, the processor 150 may set up the frame rate of the second camera module 142 to the first frame rate and may set up the frame rate of the first camera module 141 to the second frame rate. For example, the second frame rate of the first camera module 141 may be 10 fps.
	a control unit configured to perform control so that communication of the plurality of pieces of image data is performed in accordance with the time length determined by the determination unit.
	[0116] In operation 730, the processor 150 may set a frame rate of a first camera (e.g., the first camera module 141) to a specified first frame rate and may set a frame rate of a second camera to a second frame rate. The processor 150 may display a first image in a display (the display 130 of FIG. 1) by using the first camera.
	[0117] In operation 740, the processor 150 may set the frame rate of the second camera (e.g., the second camera module 142) to a specified third frame rate and may set the frame rate of the first camera to a fourth frame rate. The processor 150 may display a second image in the display by using the second camera.

	Regarding claim 2, BAEK discloses the control apparatus according to claim 1, wherein the imaging condition information includes information indicating a focal length of each of the plurality of imaging apparatuses.
	[0070] In operation 220, the processor 150 may determine whether a zoom adjusting function is selected by a user. For example, when sensing a two-finger touch on a preview screen, the processor 150 may verify the selection of the zoom adjusting function.
	[0071] If the zoom adjusting function verified in operation 220 is selected, in operation 225, the processor 150 may direct the second camera module 142 to perform wake-up and AE, AWB, and AF functions.

	Regarding claim 4, BAEK discloses the control apparatus according to claim 1, wherein the imaging condition information includes information that enables identification of an imaging range to be subjected to image capturing by each of the plurality of imaging apparatuses.
	[0030] According to an embodiment of the present disclosure, the first camera module 141 may include a first lens group, which has a first focus length and a first angle of view, and a first image sensor that is disposed under the first lens group and captures an image. For example, the first lens group may be a wide-angle lens.
	[0031] According to an embodiment of the present disclosure, the second camera module 142 may include a second lens group, which has a second focus length exceeding the first focus length and a second angle of view smaller than the first angle of view, and a second image sensor that is disposed under the second lens group and captures an image. For example, the second lens group may be a telephoto lens.
	Regarding claim 7, BAEK discloses the control apparatus according to claim 1, wherein the imaging condition information includes information that enables identification of a distance between each of the plurality of imaging apparatuses and the imaging region to be subjected to image capturing by the plurality of imaging apparatuses.
	[0073] For example, the marginal illumination may be set to 80 lux at the preview mode of a video and may be set to 50 lux at the preview mode of the still image. In operation 235, additionally or alternatively, the processor 150 may determine whether the second camera module 142 is available, by using a distance from an object. For example, in the case where the distance from the object is shorter than a focusable distance of the second camera module 142 (e.g., 20 cm), the AF of the second camera module 142 may not be accurate. In addition, in the case where the distance from the object is short, a period of time to compose images obtained from two camera modules may increase. As such, only when the distance from the object is not less than a specified marginal distance, the processor 150 may determine that the second camera module 142 is available. Operation 235 may be performed at least once after the zoom adjusting function is selected, and then operation 235 may be skipped.

	Regarding claim 10, BAEK discloses the control apparatus according to claim 1, wherein the determination unit determines a time length during which each piece of image data is communicable during a time period identified based on a frame rate at which the plurality of imaging apparatuses performs image capturing.
	[0116] In operation 730, the processor 150 may set a frame rate of a first camera (e.g., the first camera module 141) to a specified first frame rate and may set a frame rate of a second camera to a second frame rate. The processor 150 may display a first image in a display (the display 130 of FIG. 1) by using the first camera.
	[0117] In operation 740, the processor 150 may set the frame rate of the second camera (e.g., the second camera module 142) to a specified third frame rate and may set the frame rate of the first camera to a fourth frame rate. The processor 150 may display a second image in the display by using the second camera.

	Regarding claim 11, BAEK discloses the control apparatus according to claim 1, wherein the determination unit determines a ratio for dividing a time period identified based on a frame rate at which the plurality of imaging apparatuses performs image capturing, based on the information acquired by the acquisition unit, and divides the time period based on the determined ratio to determine the time length.
	[0116] In operation 730, the processor 150 may set a frame rate of a first camera (e.g., the first camera module 141) to a specified first frame rate and may set a frame rate of a second camera to a second frame rate. The processor 150 may display a first image in a display (the display 130 of FIG. 1) by using the first camera.
	[0117] In operation 740, the processor 150 may set the frame rate of the second camera (e.g., the second camera module 142) to a specified third frame rate and may set the frame rate of the first camera to a fourth frame rate. The processor 150 may display a second image in the display by using the second camera.

	Regarding claim 12, BAEK discloses the control apparatus according to claim 1, wherein the determination unit determines a frequency for transmitting a packet of  each of the plurality of pieces of image data during a time period identified based on a frame rate at which the plurality of imaging apparatuses performs image capturing based on a time length corresponding to each of the plurality of pieces of image data, and wherein the control unit performs control so that communication of a packet of each of the plurality of pieces of image data is performed in accordance with the frequency determined by the determination unit.
	[0116] In operation 730, the processor 150 may set a frame rate of a first camera (e.g., the first camera module 141) to a specified first frame rate and may set a frame rate of a second camera to a second frame rate. The processor 150 may display a first image in a display (the display 130 of FIG. 1) by using the first camera.
	[0117] In operation 740, the processor 150 may set the frame rate of the second camera (e.g., the second camera module 142) to a specified third frame rate and may set the frame rate of the first camera to a fourth frame rate. The processor 150 may display a second image in the display by using the second camera.

	Regarding claim 13, BAEK discloses the control apparatus according to claim 1, wherein the acquisition unit further acquires information indicating a priority of each of the plurality of pieces of image data, and
	wherein the determination unit determines an order to start communication of each of the plurality of pieces of image data based on the priority indicated by the information acquired by the acquisition unit.
	[0110] As illustrated in FIG. 6A, while driving the second camera module 142 at the second frame rate, the processor 150 may change the frame rate of the second camera module 142 through the following procedure. After directing the second camera module 142 to stream off at a time point t1, the processor 150 may change the frame rate of the second camera module 142 to the first frame rate, and then, the processor 150 may direct the second camera module 142 to stream on. The second camera module 142 may output the second image at the first frame rate after delay of t1 to t2. The delay ‘t2-t1’ may be relatively short compared with the case where a frame rate is changed in a state where an image output of the second camera module 142 is maintained.

	Regarding claim 16, BAEK discloses a control method that is performed by a control apparatus, the method comprising:
	 acquiring information about an imaging condition of a plurality of imaging apparatuses; 
	[0069] In operation 210, the processor 150 may determine whether initialization of the first camera module 141 is completed. If the initialization of the first camera module 141 is completed, the processor 150 may perform a preview by using a first image from the first camera module 141. If the initialization of the second camera module 142 is completed, the processor 150 may drive the second camera module 142 in a sleep (or a standby) mode.
	Fig. 7 and [0114] Referring to FIG. 7, in operation 710, a processor (e.g., the processor 150 of FIG. 1) may receive a ratio set through the input unit 160.
	determining a time length during which each of a plurality of pieces of image data based on image capturing by the plurality of imaging apparatuses is communicable, based on the acquired information; and 
	[0073] for In addition, in the case where the distance from the object is short, a period of time to compose images obtained from two camera modules may increase.
	[0074] In operation 235, if the processor 150 performs a preview by using an image from the second camera module 142, in operation 240, the processor 150 may output a preview image to the display 130 by using an image from the second camera module 142. In operation 240, the processor 150 may set up the frame rate of the second camera module 142 to the first frame rate and may set up the frame rate of the first camera module 141 to the second frame rate. For example, the second frame rate of the first camera module 141 may be 10 fps.
	performing control so that communication of the plurality of pieces of image data is performed in accordance with the determined time length.
	[0116] In operation 730, the processor 150 may set a frame rate of a first camera (e.g., the first camera module 141) to a specified first frame rate and may set a frame rate of a second camera to a second frame rate. The processor 150 may display a first image in a display (the display 130 of FIG. 1) by using the first camera.
	[0117] In operation 740, the processor 150 may set the frame rate of the second camera (e.g., the second camera module 142) to a specified third frame rate and may set the frame rate of the first camera to a fourth frame rate. The processor 150 may display a second image in the display by using the second camera.

	Regarding claim 17 BAEK discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method, the method comprising: 
	acquiring information about an imaging condition of a plurality of imaging apparatuses; 
	[0069] In operation 210, the processor 150 may determine whether initialization of the first camera module 141 is completed. If the initialization of the first camera module 141 is completed, the processor 150 may perform a preview by using a first image from the first camera module 141. If the initialization of the second camera module 142 is completed, the processor 150 may drive the second camera module 142 in a sleep (or a standby) mode.
	Fig. 7 and [0114] Referring to FIG. 7, in operation 710, a processor (e.g., the processor 150 of FIG. 1) may receive a ratio set through the input unit 160.
	determining a time length during which each of a plurality of pieces of image data based on image capturing by the plurality of imaging apparatuses is communicable, based on the acquired information; and 
	[0073] for In addition, in the case where the distance from the object is short, a period of time to compose images obtained from two camera modules may increase.
	[0074] In operation 235, if the processor 150 performs a preview by using an image from the second camera module 142, in operation 240, the processor 150 may output a preview image to the display 130 by using an image from the second camera module 142. In operation 240, the processor 150 may set up the frame rate of the second camera module 142 to the first frame rate and may set up the frame rate of the first camera module 141 to the second frame rate. For example, the second frame rate of the first camera module 141 may be 10 fps.
	performing control so that communication of the plurality of pieces of image data is performed in accordance with the determined time length. 
	[0116] In operation 730, the processor 150 may set a frame rate of a first camera (e.g., the first camera module 141) to a specified first frame rate and may set a frame rate of a second camera to a second frame rate. The processor 150 may display a first image in a display (the display 130 of FIG. 1) by using the first camera.
	[0117] In operation 740, the processor 150 may set the frame rate of the second camera (e.g., the second camera module 142) to a specified third frame rate and may set the frame rate of the first camera to a fourth frame rate. The processor 150 may display a second image in the display by using the second camera.

Allowable Subject Matter
	Claims 3, 5, 6, 8, 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422